DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. (US 2012/0249797) in view of Robertson et al. (US 2015/0205919) further considered with Publicover et al. (US 2015/0326570. Publicover et al. has priority back to provisional application 62/023940 which contains the cited subject matter) and Ackerly (US 2012/0179905).
In regard to claim 1, Haddick et al. teach a head-worn computer (fig. 1), comprising: a see-through display (fig. 6); an eye imaging system adapted to capture one or more images of an eye of a person wearing the head-worn computer (fig. 15E and paragraph 393); a sensor configured to capture one or more images of an environment of the person wearing the head-worn computer (paragraph 412, utilize integrated camera to view hand); a processor adapted to receive a request for the person wearing the head-worn computer to access secure information, and in response to receiving the request, to initiate a personal verification process based on an image captured by the eye imaging system (paragraph 364, iris authentication and paragraph 365 privileged information), wherein the medical information relating to the medical patient comprises digital content corresponding to a portion of the one or more images of the environment (paragraph 412, x-ray of the hand), the portion of the one or more images of the environment including one or more body parts of the medical patient, and wherein presenting the medical information comprises overlaying the digital content on the corresponding one or more body parts of the medical patient (paragraph 412, x-ray projected onto the user’s hand) but does not teach accessing secure medical information relating to a medical patient, wherein: the personal verification process comprises verifying that the person wearing the head-worn computer is an eligible medical professional 
Robertson et al. teach accessing secure medical information relating to a medical patient, wherein: the personal verification process comprises verifying that the person is an eligible medical professional authorized to view the secure medical information relating to the medical patient (paragraph 100) but does not teach the personal verification process further comprises a matching the person wearing the head-worn computer with an eligible medical organization, the personal verification process further comprises an initial verification at a first time and a second verification at a second time subsequent to the initial verification; the processor is further adapted to present the secure medical information relating to the medical patient on the see-through display of the head-worn computer and continuously between the first time and the second time, in response to the initial verification that the person wearing the head-worn computer is the eligible professional; and the processor is further adapted to continue to present, in response to the second verification, on the see-through display of the head-worn computer, the secure medical information relating to the medical patient.
The two are analogous art because they both deal with the same field of invention of user authentication.
Publicover et al. teach the personal verification process further comprises an initial verification at a first time and a second verification at a second time subsequent to the initial verification; the processor is further adapted to present the secure information on the see-through display of the head-worn computer and continuously between the first time and the second time, in response to the initial 
The three are analogous art because they all deal with the same field of invention of user authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Haddick et al. and Robertson et al. with the continuous verification of Publicover et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Haddick et al. and Robertson et al. with the continuous verification of Publicover et al. because it would prevent unauthorized user’s from seeing secure information.
Ackery teaches the personal verification process further comprises a matching the person wearing the head-worn computer with an eligible medical organization (paragraph 66, component verifies doctor is a cardiologist at the particular hospital).
The four are analogous art because they all deal with the same field of invention of user authentication.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Haddick et al., Robertson et al. and Publicover et al. with the hospital verification of Ackery. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Haddick et al., Robertson et al. and Publicover et al. with the hospital verification of Ackery because the hosptical verification of Ackery would work equally well in the apparatus of Haddick et al., Robertson et al. and Publicover et al. as it does separately and would provide predictable results.
In regard to claim 3, Stafford teaches wherein the personal verification process is performed by the processor (paragraph 55).
In regard to claim 5, Robertson et al. teach wherein the personal verification process includes causing the processor to access a list of eligible medical professionals and determine that the person, based on the image, is on the list of eligible medical professionals (paragraph 100).

In regard to claim 11, Haddick et al. teach wherein each of the initial verification and the second verification is based on the one or more images captured by the eye imaging system (paragraph 364).
In regard to claim 12, Haddick et al. teach receiving a second image of the eye of the person requesting the access and wearing the head-worn computer, the second image captured via the eye imaging system of the head-worn computer, wherein the verifying at the second time is based on the second image (paragraph 365, re-authorized after device put back on).
Claims 2, 4, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haddick et al. in view of Robertson et al. further considered with Publicover et al., Ackerly and Balram et al. (US 2015/0088547).
In regard to claims 2 and 7, Haddick et al., Robertson et al., Publicover et al. and Ackerly teach all the elements of claims 2 and 7 except wherein the verification process is performed remotely.
Balram et al. teach wherein the verification process is performed remotely (paragraph 108 images sent to server).
The five are analogous art because they deal with the same field of invention of displays.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Haddick et al., Robertson et al., Publicover et al. and Ackerly with the remote verification process of Balram et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Haddick et al., Robertson et al., Publicover et al. and Ackerly with the remote verification process of Balram et al. because storing and process the verification remotely would reduce the complexity of the wearable device.
In regard to claims 4 and 9, Balram et al. teach wherein the secure medical information relates to a medical procedure (paragraph 115).
Response to Arguments
Applicant's arguments filed 6/23/21 have been fully considered but they are not persuasive. Applicant argues on page 7 that the cited references fail to teach the amended limitations. These limitations are taught in paragraph 412 of the primary reference Haddick et al.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623